Name: 78/360/EEC: Commission Decision of 31 March 1978 authorizing certain Member States to sell butter at a reduced price in the form of concentrated butter (Only the German, French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: processed agricultural produce;  European organisations;  trade policy;  Europe;  marketing
 Date Published: 1978-04-15

 Avis juridique important|31978D036078/360/EEC: Commission Decision of 31 March 1978 authorizing certain Member States to sell butter at a reduced price in the form of concentrated butter (Only the German, French and Dutch texts are authentic) Official Journal L 103 , 15/04/1978 P. 0035 - 0035COMMISSION DECISION of 31 March 1971 authorizing certain Member States to sell butter at a reduced price in the form of concentrated butter (Only the German, French and Dutch texts are authentic) (78/360/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EEC) No 2560/77 (2), and in particular Article 6 (7) thereof, Having regard to Council Regulation (EEC) No 985/68 of 15 July 1968 laying down general rules for intervention on the market in butter and cream (3), as last amended by Regulation (EEC) No 2714/72 (4), and in particular Article 7a thereof, Whereas Commission Regulation (EEC) No 649/78 of 31 March 1978 on the sale at reduced prices of intervention butter for direct consumption as concentrated butter (5) provides that the Member States may be authorized to sell butter from public storage or to grant aid for butter from private storage released for direct consumption as concentrated butter; Whereas the Federal Republic of Germany, the Kingdom of Belgium, the Grand Duchy of Luxembourg and the Kingdom of the Netherlands have requested authorization to undertake this operation and are in a position to guarantee that the concentrated butter reaches its prescribed destination; Whereas the quantity of butter to be sold should be fixed in the light of previous experience of such measures and having regard in particular to the quantities of concentrated butter capable of being reasonably absorbed by private consumption within the Community, and to the position as regards butter stocks ; whereas in the case of the Federal Republic of Germany account should also be taken of the outstanding balance of the quantity of butter specified in the Commission Decision of 22 December 1972 authorizing the Federal Republic of Germany to sell butter at a reduced price in the form of concentrated butter (6), as last amended by the Decision of 12 January 1978 (7); Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS DECISION: Article 1 1. The Federal Republic of Germany, the Kingdom of Belgium, the Grand Duchy of Luxembourg and the Kingdom of the Netherlands are hereby authorized to have recourse to the provisions of Regulation (EEC) No 649/78 in respect of quantities not exceeding those specified in paragraph 2. 2. The quantities referred to in paragraph 1 are as follows: >PIC FILE= "T0012795"> Article 2 This Decision is addressed to the Federal Republic of Germany, the Kingdom of Belgium, the Grand Duchy of Luxembourg and the Kingdom of the Netherlands. Done at Brussels, 31 March 1978. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 148, 28.6.1968, p. 13. (2)OJ No L 303, 28.11.1977, p. 1. (3)OJ No L 169, 18.7.1968, p. 1. (4)OJ No L 291, 28.12.1972, p. 17. (5)OJ No L 86, 1.4.1978, p. 33. (6)OJ No L 303, 31.12.1972, p. 41. (7)OJ No L 43, 14.2.1978, p. 18.